                                   S AMUEL & S TEIN
                                    ATTORNEYS AT LAW

                    1441 BROADWAY, SUITE 6085, NEW YORK, NY 10018
PHONE: (212) 563 - 9884 | FAX: (212) 563 - 9870 | WEBSITE: www.samuelandstein.com


     DAVID STEIN                           June 17, 2021                         ADMITTED IN
     dstein@samuelandstein.com                                              NY, NJ, PA, IL, DC

VIA ECF

Hon. Sarah L. Cave, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Vazquez v. 33 Captain’s Cafe, LLC, et al.
               Docket No. 18-cv-9730 (SLC)

Dear Magistrate Judge Cave:

        We represent plaintiff Orlando Vazquez in the above-referenced matter, and we write
jointly with defendants’ counsel, Kelly Paul Peters, Esq., to request a one-week extension of
the Cheeks submissions deadline. Drafts of a written settlement agreement have gone back-
and-forth among counsel, but the parties are still negotiating the final language of the release.
Mr. Peters is not presently in New York, so we need a bit more time to finalize the agreement,
obtain client signatures, and make our submissions. We are optimistic that we can submit
all fairness papers by June 25.

      We thank the Court for its attention to this matter and are available at Your Honor’s
convenience should the Court have any questions regarding the foregoing.

                                            Respectfully submitted,

                                            David Stein

cc: Kelly Paul Peters, Esq. (via email)
                                   The parties' request for a extension of time until June 25, 2021
                                   to file their Cheeks submissions (ECF No. 39) is GRANTED.

                                   The Clerk of Court is respectfully directed to close ECF No. 39.

                                   SO ORDERED       6/18/2021
